







THIRD AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT


THIS THIRD AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
"Amendment") is dated effective as of the Third Amendment Date (as defined
herein) and is executed by and among CALUMET SPECIALTY PRODUCTS PARTNERS, L.P.,
a Delaware limited partnership ("MLP Parent"), each of the Subsidiaries of MLP
Parent listed as a "Borrower" on the signature pages hereto (together with MLP
Parent, collectively the "Borrowers" and each individually a "Borrower"), the
Lenders party hereto (which Lenders constitute at least Required Lenders), and
BANK OF AMERICA, N.A., a national banking association, as agent for Lenders
("Agent").


R E C I T A L S:


A.    Borrowers, Guarantors (if any), Lenders and Agent are parties to that
certain Second Amended and Restated Credit Agreement dated as of July 14, 2014,
as previously amended by that certain (i) First Amendment to Second Amended and
Restated Credit Agreement dated as of December 4, 2015, and (ii) Second
Amendment to Second Amended and Restated Credit Agreement dated as of April 20,
2016 (as amended or otherwise modified from time to time, the "Credit
Agreement").


B.    Borrowers, Guarantors (if any), Required Lenders and Agent desire to amend
the Credit Agreement to, among other things, allow for (subject to the terms and
conditions contained in this Amendment) (i) certain supply and offtake
transactions (A) between Calumet Montana (as defined herein; which entity is a
Borrower, an Obligor and a Restricted Subsidiary) and Macquarie (as defined
herein), (B) between Calumet Shreveport Fuels (as defined herein; which entity
is a Borrower, an Obligor and a Restricted Subsidiary) and Macquarie, and
(C) between Calumet Shreveport Lubricants (as defined herein; which entity is a
Borrower, an Obligor and a Restricted Subsidiary) and Macquarie, including the
sale of certain Hydrocarbon Inventory of such Calumet Supply and Offtake
Subsidiary to Macquarie and the financing of certain Hydrocarbon Inventory of
such Calumet Supply and Offtake Subsidiary by Macquarie, and (ii) other matters
relating to such supply and offtake transactions.


NOW, THEREFORE, for good and valuable consideration hereby acknowledged, the
parties hereto hereby agree as follows:


SECTION 1.
DEFINITIONS



Section 1.1Definitions. Capitalized terms used but not defined in this Amendment
shall have the meanings given to them in the Credit Agreement as amended hereby.


SECTION 2.
AMENDMENTS TO THE CREDIT AGREEMENT



Section 2.1Amendments to Section 1.1 of the Credit Agreement.
 
(a)Addition of Defined Term "Approved Supply and Offtake Locations" and
Definition Thereof. The following new defined term and its definition are hereby
added to Section 1.1 of the Credit Agreement, which defined term shall appear in
alphabetical order in Section 1.1 and which defined term and related definition
shall read in their entirety as follows:


"Approved Supply and Offtake Locations" - (a) with respect to Calumet Montana,
(i) the refinery located at 1 Watson Lane, Great Falls, Montana 59404 owned and
operated by Calumet Montana (the "Calumet Montana Refinery"), (ii) Calumet
Montana's terminals and storage facilities located at (A) 3225 E. Lincoln Road,
Spokane, Washington 99217 (whether or not owned and operated by Holly Energy
Partners - Operating, L.P.), and (B) 205 Emerald Road, Tooele, Utah 84074,
(iii) the Bootlegger Pipeline (whether or not owned and operated by Calumet
Montana) connecting into the Front Range Pipeline near the vicinity of the
Calumet Montana Refinery, (iv) the "Virtual Tanks" at the Calumet Montana
Refinery, (v) processing units, internal pipe systems and loading racks located
at the Calumet Montana Refinery, (vi) in transit from the Calumet Montana
Refinery to the above described terminalling and storage facility located in
Spokane, Washington, including via railcars operated by BNSF Railway Company,
American Railcar Leasing LLC or any other transportation entity or via any other
mode of transport, (vii) in transit from the Calumet Montana Refinery to that
certain terminalling and storage facility located at 205 Emerald Road, Tooele,
Utah 84074, including via railcars and trucks operated by BNSF Railway Company,
American Railcar Leasing LLC or any other transportation entity or via any other
mode of transport, and (viii) the Front Range Pipeline (whether or not owned and
operated





--------------------------------------------------------------------------------





by Front Range Pipeline, LLC) starting at the international boundary between the
United States and Canada and ending at a connection point with the Bootlegger
Pipeline located near the vicinity of the Calumet Montana Refinery;
(b)    with respect to Calumet Shreveport Fuels and Calumet Shreveport
Lubricants, (i) the refinery located at 3333 Midway Avenue, Shreveport,
Louisiana 71109 owned and operated by Calumet Shreveport Fuels and/or Calumet
Shreveport Lubricants, (ii) the terminal of Calumet Shreveport Fuels and/or
Calumet Shreveport Lubricants located at 4731 Viking Drive, Bossier City,
Louisiana 71111, (ii) the storage facility of Calumet Shreveport Fuels and/or
Calumet Shreveport Lubricants known as Brown Station and located at 5300 Enron
Road, Shreveport, Louisiana 71118, and (iii) in transit to or from any of the
foregoing locations; and
(c)    from time to time at the request of any Calumet Supply and Offtake
Subsidiary, any other location of such Calumet Supply and Offtake Subsidiary
which is expressly approved in writing by Agent as constituting an "Approved
Supply and Offtake Location" for such Supply and Offtake Subsidiary.
(b)Amendment to the Definition of the Term "Borrowing Base". The definition of
the term "Borrowing Base" in Section 1.1 of the Credit Agreement is hereby
amended by adding the following sentence to the end of such definition:


Notwithstanding anything to the contrary contained in this definition or
elsewhere in this Agreement, in no event shall (I)(x) any Accounts of any
Calumet Supply and Offtake Subsidiary owed by the Calumet Supply and Offtake
Counterparty, (y) any Accounts of any Calumet Supply and Offtake Subsidiary
which constitute or consist of insurance proceeds of any Hydrocarbon Inventory
or any proceeds of such insurance proceeds or (z) any Inventory of any Calumet
Supply and Offtake Subsidiary be included in the Borrowing Base or in any
component, category or determination thereof and (II) Agent establish any
Availability Reserve against the Borrowing Base in respect of the foregoing
Accounts or Inventory which are excluded from the Borrowing Base in accordance
with clause (I) preceding, in each case at any time on or after the Permitted
Supply and Offtake Transactions Commencement Date applicable to such Calumet
Supply and Offtake Subsidiary and prior to the Permitted Supply and Offtake
Transactions Termination Date applicable to such Calumet Supply and Offtake
Subsidiary, provided that, for the avoidance of doubt, none of the Accounts or
Inventory of any Calumet Supply and Offtake Subsidiary shall be included in any
component or category of Eligible Accounts or Eligible Inventory or shall be
included in the Borrowing Base at any time on or after the Permitted Supply and
Offtake Transactions Termination Date applicable to such Calumet Supply and
Offtake Subsidiary unless and until such Accounts or Inventory, respectively,
satisfy all of the requirements for such eligibility and inclusion as provided
in this Agreement.
(c)Addition of Defined Term "Calumet Montana" and Definition Thereof. The
following new defined term and its definition are hereby added to Section 1.1 of
the Credit Agreement, which defined term shall appear in alphabetical order in
Section 1.1 and which defined term and related definition shall read in their
entirety as follows:


"Calumet Montana" - Calumet Montana Refining, LLC, a Delaware limited liability
company.
(d)Addition of Defined Term "Calumet Shreveport Fuels" and Definition Thereof.
The following new defined term and its definition are hereby added to
Section 1.1 of the Credit Agreement, which defined term shall appear in
alphabetical order in Section 1.1 and which defined term and related definition
shall read in their entirety as follows:


"Calumet Shreveport Fuels" - Calumet Shreveport Fuels, LLC, an Indiana limited
liability company.
(e)Addition of Defined Term "Calumet Shreveport Lubricants" and Definition
Thereof. The following new defined term and its definition are hereby added to
Section 1.1 of the Credit Agreement, which defined term shall appear in
alphabetical order in Section 1.1 and which defined term and related definition
shall read in their entirety as follows:


"Calumet Shreveport Lubricants" - Calumet Shreveport Lubricants & Waxes, LLC, a
Delaware limited liability company.





--------------------------------------------------------------------------------





(f)Addition of Defined Term "Calumet Supply and Offtake Counterparty" and
Definition Thereof. The following new defined term and its definition are hereby
added to Section 1.1 of the Credit Agreement, which defined term shall appear in
alphabetical order in Section 1.1 and which defined term and related definition
shall read in their entirety as follows:


"Calumet Supply and Offtake Counterparty" - Macquarie and its successors and
permitted assigns pursuant to the terms of the Permitted Supply and Offtake
Transactions Documents.
(g)Addition of Defined Term "Calumet Supply and Offtake Subsidiary" and
Definition Thereof. The following new defined term and its definition are hereby
added to Section 1.1 of the Credit Agreement, which defined term shall appear in
alphabetical order in Section 1.1 and which defined term and related definition
shall read in their entirety as follows:


"Calumet Supply and Offtake Subsidiary" - each of (a) Calumet Montana,
(b) Calumet Shreveport Fuels, and (c) Calumet Shreveport Lubricants.
(h)Amendment to the Definition of the Term "Eligible Account". The definition of
the term "Eligible Account" in Section 1.1 of the Credit Agreement is hereby
amended to (i) delete the word "and" at the end of clause (q) thereof, (ii)
delete the period at the end of clause (r) thereof and replace the same with a
semi-colon followed by the word "and" and (iii) add a new clause (s) thereof
(immediately succeeding such clause (r)) which shall read in its entirety as
follows:


(s)     with respect to each Calumet Supply and Offtake Subsidiary, at any time
on or after the Permitted Supply and Offtake Transactions Commencement Date
applicable to such Calumet Supply and Offtake Subsidiary and prior to the
Permitted Supply and Offtake Transactions Termination Date applicable to such
Calumet Supply and Offtake Subsidiary, Accounts of such Calumet Supply and
Offtake Subsidiary owed by the Calumet Supply and Offtake Counterparty, and
Accounts of such Calumet Supply and Offtake Subsidiary which constitute or
consist of insurance proceeds of any Hydrocarbon Inventory or any proceeds of
such insurance proceeds.
(i)Amendment to the Definition of the Term "Eligible Inventory". The definition
of the term "Eligible Inventory" in Section 1.1 of the Credit Agreement is
hereby amended to (i) delete the word "and" at the end of clause (l) thereof,
(ii) delete the period at the end of clause (m) thereof and replace the same
with a semi-colon followed by the word "and" and (iii) add a new clause (n)
thereof (immediately succeeding such clause (m)) which shall read in its
entirety as follows:


(n)     with respect to each Calumet Supply and Offtake Subsidiary, at any time
on or after the Permitted Supply and Offtake Transactions Commencement Date
applicable to such Calumet Supply and Offtake Subsidiary and prior to the
Permitted Supply and Offtake Transactions Termination Date applicable to such
Calumet Supply and Offtake Subsidiary, Inventory of such Calumet Supply and
Offtake Subsidiary.
(j)Addition of Defined Term "Macquarie" and Definition Thereof. The following
new defined term and its definition are hereby added to Section 1.1 of the
Credit Agreement, which defined term shall appear in alphabetical order in
Section 1.1 and which defined term and related definition shall read in their
entirety as follows:


"Macquarie" - Macquarie Energy North America Trading Inc., a corporation
organized under the laws of the State of Delaware.


(k)Amendment to the Definition of the Term "Other Agreement". The definition of
the term "Other Agreement" in Section 1.1 of the Credit Agreement is hereby
amended and restated to read in its entirety as follows:


"Other Agreement" - each Note, each LC Document, the Fee Letter, the IP License,
each Lien Waiver, each Borrowing Base Certificate, each Compliance Certificate,
the Hedge Intercreditor Agreement, each Supply and Offtake Intercreditor
Agreement, all financial statements or reports delivered hereunder and all other
documents, instruments or agreements (other than this Agreement or a Collateral
Document), in each case, now or hereafter delivered by an Obligor or Restricted
Subsidiary to Agent or a Lender in connection with any transactions (excluding,
for the avoidance of doubt, hedging and other swap transactions) contemplated by
the Credit Documents.





--------------------------------------------------------------------------------





(l)Addition of Defined Term "Permitted Supply and Offtake Credit Transactions"
and Definition Thereof. The following new defined term and its definition are
hereby added to Section 1.1 of the Credit Agreement, which defined term shall
appear in alphabetical order in Section 1.1 and which defined term and related
definition shall read in their entirety as follows:


"Permitted Supply and Offtake Credit Transactions" - with respect to each
Calumet Supply and Offtake Subsidiary, loans or other extensions of credit from
time to time outstanding made by the Calumet Supply and Offtake Counterparty to
such Calumet Supply and Offtake Subsidiary pursuant to and governed by the
Permitted Supply and Offtake Transactions Documents to which such Calumet Supply
and Offtake Subsidiary is a party, which loans and other extensions of credit
satisfy all requirements of Section 9.1.17 and Section 9.2.3(p) hereof.


(m)Addition of Defined Term "Permitted Supply and Offtake Sales Transactions"
and Definition Thereof. The following new defined term and its definition are
hereby added to Section 1.1 of the Credit Agreement, which defined term shall
appear in alphabetical order in Section 1.1 and which defined term and related
definition shall read in their entirety as follows:


"Permitted Supply and Offtake Sales Transactions" - with respect to each Calumet
Supply and Offtake Subsidiary, sales from time to time by such Calumet Supply
and Offtake Subsidiary of its Hydrocarbon Inventory to the Calumet Supply and
Offtake Counterparty pursuant to and governed by the Permitted Supply and
Offtake Transactions Documents to which such Calumet Supply and Offtake
Subsidiary is a party, which sales satisfy all requirements of Section 9.1.17
and Section 9.2.5(f) hereof.


(n)Addition of Defined Term "Permitted Supply and Offtake Transactions" and
Definition Thereof. The following new defined term and its definition are hereby
added to Section 1.1 of the Credit Agreement, which defined term shall appear in
alphabetical order in Section 1.1 and which defined term and related definition
shall read in their entirety as follows:


"Permitted Supply and Offtake Transactions" - with respect to each Calumet
Supply and Offtake Subsidiary, (a) the Permitted Supply and Offtake Credit
Transactions to which such Calumet Supply and Offtake Subsidiary is a party and
(b) the Permitted Supply and Offtake Sales Transactions to which such Supply and
Offtake Subsidiary is a party.
(o)Addition of Defined Term "Permitted Supply and Offtake Transactions
Commencement Date" and Definition Thereof. The following new defined term and
its definition are hereby added to Section 1.1 of the Credit Agreement, which
defined term shall appear in alphabetical order in Section 1.1 and which defined
term and related definition shall read in their entirety as follows:


"Permitted Supply and Offtake Transactions Commencement Date" - with respect to
each Calumet Supply and Offtake Subsidiary, the "Commencement Date" as such term
is defined in the Supply and Offtake Agreement (which is one of the Permitted
Supply and Offtake Transaction Documents) to which such Calumet Supply and
Offtake Subsidiary is a party.
(p)Addition of Defined Term "Permitted Supply and Offtake Transactions
Documents" and Definition Thereof. The following new defined term and its
definition are hereby added to Section 1.1 of the Credit Agreement, which
defined term shall appear in alphabetical order in Section 1.1 and which defined
term and related definition shall read in their entirety as follows:


"Permitted Supply and Offtake Transactions Documents" - (a) with respect to
Calumet Montana, (i) the Supply and Offtake Agreement to which Calumet Montana
is a party, (ii) the Pledge and Security Agreement dated as of the Third
Amendment Date between Calumet Montana and Macquarie, (iii) the Guaranty dated
as of the Third Amendment Date executed by MLP Parent to and in favor of
Macquarie, (iv) the Supply and Offtake Intercreditor Agreement to which Calumet
Montana is a party, (v) the Inventory Sales Agreement dated as of the Third
Amendment Date between Calumet Montana and Macquarie, (vi) the Marketing and
Sales Agreement dated as of the Third Amendment Date between Macquarie and
Calumet Montana, (vii) the Storage Facilities Agreement dated as of the Third
Amendment Date between Macquarie and Calumet Montana, and (viii) the Master
Crude Oil and Products Agreement dated as of the Third Amendment Date between
Macquarie and Calumet Montana, in each case as amended or otherwise modified
from time to time in accordance with the





--------------------------------------------------------------------------------





terms thereof if and to the extent that such amendment or modification is
permitted by Section 9.1.17(c);


(b)    with respect to Calumet Shreveport Fuels, agreements between Calumet
Shreveport Fuels and Macquarie which are on substantially similar terms (in all
material respects, except for business terms) as are contained in the agreements
between Calumet Montana and Macquarie referred to in clause (a) preceding and
which have been approved by Agent in writing (which approval shall not be
unreasonably withheld, conditioned or delayed), in each case as amended or
otherwise modified from time to time in accordance with the terms thereof if and
to the extent that such amendment or modification is permitted by Section
9.1.17(c); and


(c)    with respect to Calumet Shreveport Lubricants, agreements between Calumet
Shreveport Lubricants and Macquarie which are on substantially similar terms (in
all material respects, except for business terms) as are contained in the
agreements between Calumet Montana and Macquarie referred to in clause (a)
preceding and which have been approved by Agent in writing (which approval shall
not be unreasonably withheld, conditioned or delayed), in each case as amended
or otherwise modified from time to time in accordance with the terms thereof if
and to the extent that such amendment or modification is permitted by Section
9.1.17(c).


(q)Addition of Defined Term "Permitted Supply and Offtake Transactions
Termination Date" and Definition Thereof. The following new defined term and its
definition are hereby added to Section 1.1 of the Credit Agreement, which
defined term shall appear in alphabetical order in Section 1.1 and which defined
term and related definition shall read in their entirety as follows:


"Permitted Supply and Offtake Transactions Termination Date" - with respect to
each Calumet Supply and Offtake Subsidiary, the date (if any) upon which (a) all
Permitted Supply and Offtake Transactions Documents to which such Calumet Supply
and Offtake Subsidiary is a party have been fully terminated in writing, (b) all
indebtedness, deferred payment obligations and other obligations of such Calumet
Supply and Offtake Subsidiary and/or any other Obligor under the Permitted
Supply and Offtake Transactions Documents to which such Calumet Supply and
Offtake Subsidiary is a party have been paid in full and/or terminated or
otherwise settled as provided in Section 20.1 (or any other applicable section)
of the Supply and Offtake Agreement (as applicable, which is one of the
Permitted Supply and Offtake Transactions Documents) and all commitments
relating thereto have terminated or expired, and (c) all Liens on any Supply and
Offtake Collateral of such Calumet Supply and Offtake Subsidiary or other
property of any Obligor securing any such Indebtedness or other obligations have
been released or terminated to the reasonable satisfaction of Agent.


(r)Amendment to the Definition of the Term "Restricted Account Balance". The
definition of the term "Restricted Account Balance" in Section 1.1 of the Credit
Agreement is hereby amended and restated to read in its entirety as follows:


"Restricted Account Balance" - as of any date of determination, the aggregate
amount of cash and Eligible Cash Equivalents denominated in Dollars of Borrowers
on deposit or held in a Restricted Account, which amount of Eligible Cash
Equivalents shall be reasonably determined by Agent. Notwithstanding anything to
the contrary contained in this definition or elsewhere in this Agreement, in no
event shall the Restricted Account Balance include any "Independent Amount" (as
defined in any Supply and Offtake Intercreditor Agreement) or any cash or
Eligible Cash Equivalents in which the Calumet Supply and Offtake Counterparty
has a Lien, whether as proceeds of any Supply and Offtake Collateral or
otherwise.
(s)Amendment to the Definition of the Term "Revolver Commitment". The last
sentence of the definition of the term "Revolver Commitment" in Section 1.1 of
the Credit Agreement is hereby amended and restated to read in its entirety as
follows:


The Revolver Commitments as of the Third Amendment Date total $900,000,000.
(t)Addition of Defined Term "Supply and Offtake Agreement" and Definition
Thereof. The following new defined term and its definition are hereby added to
Section 1.1 of the Credit Agreement, which defined term shall





--------------------------------------------------------------------------------





appear in alphabetical order in Section 1.1 and which defined term and related
definition shall read in their entirety as follows:


"Supply and Offtake Agreement" - (a) with respect to Calumet Montana, that
certain Supply and Offtake Agreement dated as of the Third Amendment Date
between Macquarie and Calumet Montana, as amended or otherwise modified from
time to time in accordance with the terms thereof if and to the extent such
amendment or modification is permitted by Section 9.1.17(c);
(b) with respect to Calumet Shreveport Fuels, an agreement between Calumet
Shreveport Fuels and Macquarie which is on substantially similar terms (in all
material respects, except for business terms) as are contained in the agreement
between Calumet Montana and Macquarie referred to in clause (a) preceding and
which has been approved by Agent in writing (which approval shall not be
unreasonably withheld, conditioned or delayed), as amended or otherwise modified
from time to time in accordance with the terms thereof if and to the extent such
amendment or modification is permitted by Section 9.1.17(c); and
(c) with respect to Calumet Shreveport Lubricants, an agreement between Calumet
Shreveport Lubricants and Macquarie which is on substantially similar terms (in
all material respects, except for business terms) as are contained in the
agreement between Calumet Montana and Macquarie referred to in clause (a)
preceding and which has been approved by Agent in writing (which approval shall
not be unreasonably withheld, conditioned or delayed), as amended or otherwise
modified from time to time in accordance with the terms thereof if and to the
extent such amendment or modification is permitted by Section 9.1.17(c).
(u)Addition of Defined Term "Supply and Offtake Collateral" and Definition
Thereof. The following new defined term and its definition are hereby added to
Section 1.1 of the Credit Agreement, which defined term shall appear in
alphabetical order in Section 1.1 and which defined term and related definition
shall read in their entirety as follows:


"Supply and Offtake Collateral" - with respect to any Calumet Supply and Offtake
Subsidiary, at any time on or after the Permitted Supply and Offtake
Transactions Commencement Date applicable to such Calumet Supply and Offtake
Subsidiary and prior to the Permitted Supply and Offtake Transactions
Termination Date applicable to such Calumet Supply and Offtake Subsidiary, and
subject to the proviso below, (a) all Hydrocarbon Inventory of such Calumet
Supply and Offtake Subsidiary, whether now owned or hereafter acquired, with
respect to which such Calumet Supply and Offtake Subsidiary has granted a
security interest to the Calumet Supply and Offtake Counterparty pursuant to,
and as security for the indebtedness, deferred payment obligations and other
obligations of such Calumet Supply and Offtake Subsidiary under, the Permitted
Supply and Offtake Transactions Documents to which such Calumet Supply and
Offtake Subsidiary is a party if and to the extent that a Lien thereon is
permitted by Section 9.2.1(aa), (b) all insurance proceeds with respect to such
Hydrocarbon Inventory referred to in clause (a) preceding and all identifiable
cash proceeds of such insurance proceeds, and (c) the Supply and Offtake
Independent Amount referred to in the Supply and Offtake Intercreditor Agreement
to which such Calumet Supply and Offtake Subsidiary is a party; provided,
however, that "Supply and Offtake Collateral" shall not include any Accounts of
any Calumet Supply and Offtake Subsidiary or proceeds of such Accounts
(including cash) or any proceeds of Hydrocarbon Inventory of any Calumet Supply
and Offtake Subsidiary other than insurance proceeds and identifiable cash
proceeds of such insurance proceeds.
(v)Addition of Defined Term "Supply and Offtake Independent Amount" and
Definition Thereof. The following new defined term and its definition are hereby
added to Section 1.1 of the Credit Agreement, which defined term shall appear in
alphabetical order in Section 1.1 and which defined term and related definition
shall read in their entirety as follows:


"Supply and Offtake Independent Amount" - with respect to any Calumet Supply and
Offtake Subsidiary, cash of, and/or letters of credit issued for the account of,
such Calumet Supply and Offtake Subsidiary in an aggregate amount not to exceed
the "Independent Amount" as such term is defined in the Supply and Offtake
Intercreditor Agreement to which such Calumet Supply and Offtake Subsidiary is a
party, which cash is segregated from all other cash and property of such Calumet
Supply and Offtake Subsidiary and is not contained in a Restricted Account.





--------------------------------------------------------------------------------





(w)Addition of Defined Term "Supply and Offtake Intercreditor Agreement" and
Definition Thereof. The following new defined term and its definition are hereby
added to Section 1.1 of the Credit Agreement, which defined term shall appear in
alphabetical order in Section 1.1 and which defined term and related definition
shall read in their entirety as follows:


"Supply and Offtake Intercreditor Agreement" - (a) with respect to Calumet
Montana, that certain Acknowledgement Agreement dated as of the Third Amendment
Date among the Calumet Supply and Offtake Counterparty, Calumet Montana and
Agent pursuant to which, among other things and prior to the Permitted Supply
and Offtake Transactions Termination Date applicable to Calumet Montana,
(i) Agent acknowledges and recognizes the Calumet Supply and Offtake
Counterparty's ownership of certain Hydrocarbon Inventory held at the Approved
Supply and Offtake Locations of Calumet Montana or in-transit to such Approved
Supply and Offtake Locations, (ii) Agent agrees that it holds no Lien on or
other claim to any of the Hydrocarbon Inventory of Calumet Montana and confirms
its release of any Liens that it may have previously had on such Hydrocarbon
Inventory, and (iii) any Lien of the Calumet Supply and Offtake Counterparty on
any Accounts (and any proceeds thereof) of Calumet Montana or in any proceeds
(other than insurance proceeds and identifiable cash proceeds of such insurance
proceeds) of any Inventory of the Calumet Montana is expressly disclaimed and
released, as amended or otherwise modified from time to time in accordance with
the terms thereof if and to the extent such amendment or modification is
permitted by Section 9.1.17(c);
(b)    with respect to Calumet Shreveport Fuels, an agreement, dated as of the
Permitted Supply and Offtake Transactions Commencement Date applicable to
Calumet Shreveport Fuels, by and among the Calumet Supply and Offtake
Counterparty, Calumet Shreveport Fuels and Agent, which is on substantially
identical terms (in all material respects) as are contained in the agreement
referred to in clause (a) preceding and which has been approved by Agent in
writing (which approval shall not be unreasonably withheld, conditioned or
delayed), as amended or otherwise modified from time to time in accordance with
the terms thereof if and to the extent such amendment or modification is
permitted by Section 9.1.17(c); and
(c)    with respect to Calumet Shreveport Lubricants, an agreement, dated as of
the Permitted Supply and Offtake Transactions Commencement Date applicable to
Calumet Shreveport Lubricants, by and among the Calumet Supply and Offtake
Counterparty, Calumet Shreveport Lubricants and Agent, which is on substantially
identical terms (in all material respects) as are contained in the agreement
referred to in clause (a) preceding and which has been approved by Agent in
writing (which approval shall not be unreasonably withheld, conditioned or
delayed), as amended or otherwise modified from time to time in accordance with
the terms thereof if and to the extent such amendment or modification is
permitted by Section 9.1.17(c).
(x)Addition of Defined Term "Third Amendment Date" and Definition Thereof. The
following new defined term and its definition are hereby added to Section 1.1 of
the Credit Agreement, which defined term shall appear in alphabetical order in
Section 1.1 and which defined term and related definition shall read in their
entirety as follows:


"Third Amendment Date" - the "Commencement Date" as such term is defined in the
Supply and Offtake Agreement, which shall be the effective date of the Third
Amendment to Second Amended and Restated Credit Agreement which amends this
Agreement.
Section 2.2Amendment to Section 7.1 of the Credit Agreement. Section 7.1 of the
Credit Agreement is hereby amended to add a new sentence to the end thereof,
which sentence shall read in its entirety as follows:


Furthermore, Borrower shall, on or before the Permitted Supply and Offtake
Transactions Commencement Date applicable to each Calumet Supply and Offtake
Subsidiary, deliver to Agent (and Agent shall deliver to Lenders) an updated
Borrowing Base Certificate prepared as of the close of business of the month
immediately preceding such Permitted Supply and Offtake Transactions
Commencement Date, adjusted to exclude from the Borrowing Base (i) all Accounts
of such Calumet Supply and Offtake Subsidiary owed by the Calumet Supply and
Offtake Counterparty, (ii) all Accounts of such Calumet Supply and Offtake
Subsidiary which constitute or consist of insurance proceeds of any Hydrocarbon
Inventory or any proceeds of such insurance proceeds, (iii)  all Inventory of
such Calumet Supply and Offtake Subsidiary, and (iv) without duplication of the
foregoing, the Supply Offtake Independent Amount applicable to such Calumet
Supply and Offtake Subsidiary.





--------------------------------------------------------------------------------





Section 2.3Amendment to Section 7.3 of the Credit Agreement. Section 7.3 of the
Credit Agreement is hereby amended to add a new Section 7.3.3 thereto
immediately succeeding Section 7.3.2, which Section 7.3.3 shall read in its
entirety as follows:


7.3.3    Inventory of the Calumet Supply and Offtake Subsidiary. Borrowers
shall, with respect to each Calumet Supply and Offtake Subsidiary and at all
times on and after the Permitted Supply and Offtake Transactions Commencement
Date and on or prior to the Permitted Supply and Offtake Transactions
Termination Date applicable to such Calumet Supply and Offtake Subsidiary,
ensure that all Inventory of such Calumet Supply and Offtake Subsidiary is
(a) located at a location where none of the Inventory of any other Obligor is
located, (b) stored in one or more tanks or other storage facilities or storage
units wherein none of the Inventory of any other Obligor is stored, and
(c) otherwise not comingled with the Inventory of any other Obligor; provided,
however, that Inventory that is in-transit shall not be required to comply with
clause (a) or clause (b) preceding.
Section 2.4Addition of Section 7.8 of the Credit Agreement. Section 7 of the
Credit Agreement is hereby amended to add a new Section 7.8 thereto immediately
succeeding Section 7.7, which Section 7.8 shall read in its entirety as follows:


7.8    Intercreditor Agreements. Each Lender hereby authorizes Agent (for and on
behalf of Agent and Lenders) to execute and deliver, and to comply with all
terms and provisions of, the Hedge Intercreditor Agreement and each Supply and
Offtake Intercreditor Agreement.
Section 2.5Amendment to Section 9.1.2 of the Credit Agreement. Section 9.1.2 of
the Credit Agreement is hereby amended to (a) delete the word "and" at the end
of clause (h) thereof, (b) delete the period at the end of clause (i) thereof
and replace the same with a semi-colon followed by the word "and" and (c) add a
new clause (j) thereof (immediately succeeding such clause (i)) which shall read
in its entirety as follows:


(j)    notice, to be provided by Borrower Agent, of the occurrence of any
Permitted Supply and Offtake Transactions Termination Date (provided, however,
for purposes of this clause, Borrower Agent shall be permitted to assume that
all Liens referenced in clause (c) of the definition of "Permitted Supply and
Offtake Transactions Termination Date" that have been released or terminated
shall have been released or terminated to the reasonable satisfaction of Agent),
together with such evidence as may be reasonably requested by Agent in order for
Agent to determine if, and/or confirm that, such Permitted Supply and Offtake
Transactions Termination Date has in fact occurred (provided, however, that
Agent may, in its discretion, rely on any statement by Borrower Agent that such
date has occurred).
Section 2.6Amendments to Section 9.1 of the Credit Agreement. Section 9.1 of the
Credit Agreement is hereby amended to add a new Section 9.1.17 thereto
immediately succeeding Section 9.1.16, which Section 9.1.17 shall read in its
entirety as follows:


9.1.17     Certain Agreements relating to Permitted Supply and Offtake
Transactions. Ensure that each of the Permitted Supply and Offtake Transactions
and related matters at all times complies with, and cause each of such
transactions and related matters to at all times comply with, each of the
following requirements:
(a)    all books and records of each Calumet Supply and Offtake Subsidiary shall
be prepared and maintained to accurately and properly reflect the Permitted
Supply and Offtake Transactions to which it is a party;
(b)    none of the Permitted Supply and Offtake Credit Transactions to which any
Calumet Supply and Offtake Subsidiary is a party shall be secured by any
Inventory of any Calumet Supply and Offtake Subsidiary, and none of the
Permitted Supply and Offtake Sales Transactions to which any Calumet Supply and
Offtake Subsidiary is a party shall involve or relate to any sales or other
dispositions of any Inventory of any Calumet Supply and Offtake Subsidiary, in
each case other than Inventory of such Calumet Supply and Offtake Subsidiary
which is a party thereto and which is located and/or stored at an Approved
Supply and Offtake Location of such Calumet Supply and Offtake Subsidiary; and
(c)    none of the Supply and Offtake Transactions Documents shall be amended or
waived in any manner that could reasonably be expected (i) to constitute or
result in the occurrence of a Default under this Agreement or any other Credit
Document, or (ii) to be adverse to the interests of Agent or Lenders (including,
without limitation, Agent's or any Lender's rights or remedies under this
Agreement or any other Credit Document).
Section 2.7Amendment to Section 9.2.1 of the Credit Agreement. Section 9.2.1 of
the Credit Agreement is hereby amended to (a) delete the word "and" at the end
of clause (y) thereof, (b) delete the period at the end of clause (z) thereof
and





--------------------------------------------------------------------------------





replace the same with a semi-colon followed by the word "and" and (c) add a new
clause (aa) thereof (immediately succeeding such clause (z)) which shall read in
its entirety as follows:


(aa)    with respect to each Calumet Supply and Offtake Subsidiary, Liens on the
Supply and Offtake Collateral of such Calumet Supply and Offtake Subsidiary
granted to the Calumet Supply and Offtake Counterparty to secure the
indebtedness, deferred payment obligations and other obligations under the
Permitted Supply and Offtake Transactions Documents to which such Calumet Supply
and Offtake Subsidiary is a party permitted to be incurred under
Section 9.2.3(p), provided that (i) such Liens shall comply with the
requirements of clause (b) of Section 9.1.17, (ii) any identifiable cash
proceeds of the Supply and Offtake Collateral are not comingled with any other
Collateral and are not a part of the Restricted Account Balance, (iii) the Lien
of the Calumet Supply and Offtake Counterparty on all Accounts of such Calumet
Supply and Offtake Subsidiary and on all proceeds of such Accounts (whether cash
or non-cash) and on all proceeds of Inventory of such Calumet Supply and Offtake
Subsidiary, other than insurance proceeds and identifiable cash proceeds of such
insurance proceeds, shall be expressly disclaimed and released pursuant to the
Supply and Offtake Intercreditor Agreement to which such Calumet Supply and
Offtake Subsidiary is a party, (iv) the Supply and Offtake Intercreditor
Agreement to which such Calumet Supply and Offtake Subsidiary is a party shall
remain in effect at all times during the existence of such Liens, and (v) no
such Liens may exist on or after, and all such Liens shall be fully terminated
on, the Permitted Supply and Offtake Transactions Termination Date applicable to
such Calumet Supply and Offtake Subsidiary.
Section 2.8Amendment to Section 9.2.2 of the Credit Agreement. Section 9.2.2 of
the Credit Agreement is hereby amended to (a) delete the word "and" at the end
of clause (k) thereof, (b) delete the period at the end of clause (l) thereof
and to replace the same with a semi-colon followed by the word "and" and (c) add
a new clause (m) thereof (immediately succeeding such clause (l)) which shall
read in its entirety as follows:


(m)    to the extent constituting an Investment, the Supply and Offtake
Independent Amount required to be deposited by any Calumet Supply and Offtake
Subsidiary with the Calumet Supply and Offtake Counterparty or its designated
financial institution.
Section 2.9Amendment to Section 9.2.3 of the Credit Agreement. Section 9.2.3 of
the Credit Agreement is hereby amended to (a) delete the word "and" at the end
of clause (n) thereof, (b) delete the period at the end of clause (o) thereof
and to replace the same with a semi-colon followed by the word "and" and (c) add
a new clause (p) thereof (immediately succeeding such clause (o)) which shall
read in its entirety as follows:


(p)    Indebtedness of and incurred by any Calumet Supply and Offtake Subsidiary
under and pursuant to the Permitted Supply and Offtake Credit Transactions to
which it is a party, provided that (i)(A) the aggregate outstanding amount of
all such Indebtedness of Calumet Montana shall not exceed the greater of
$100,000,000 and the value of the Hydrocarbon Inventory of Calumet Montana that
constitutes Supply and Offtake Collateral and (B) the aggregate outstanding
amount of all such Indebtedness of Calumet Shreveport Fuels and/or Calumet
Shreveport Lubricants shall not exceed the greater of $250,000,000 and the value
of the Hydrocarbon Inventory of such Calumet Supply and Offtake Subsidiaries
that constitutes Supply and Offtake Collateral, (ii) such Indebtedness shall
either be unsecured or shall be secured only by Liens on the Supply and Offtake
Collateral as permitted by Section 9.2.1(aa), (iii) such Indebtedness shall not
be guaranteed by any Obligor other than MLP Parent and (iv) all such
Indebtedness of any Calumet Supply and Offtake Subsidiary shall be paid in full
on or prior to, and no such Indebtedness shall exist after, the Permitted Supply
and Offtake Transactions Termination Date applicable to such Calumet Supply and
Offtake Subsidiary.
Section 2.10Amendments to Section 9.2.5 of the Credit Agreement.


(a)Section 9.2.5 of the Credit Agreement is hereby amended to (i) delete the
word "and" at the end of clause (d) hereof, (ii) add the word "and" at the end
of clause (e) thereof and (iii) add a new clause (f) thereof (immediately
succeeding such clause (e) and, for the avoidance of doubt, immediately
preceding the phrase "provided, however, that, in connection with any sale or
Disposition of Collateral") which shall read in its entirety as follows:


(f)    sales of Hydrocarbon Inventory by any Calumet Supply and Offtake
Subsidiary to the Calumet Supply and Offtake Counterparty pursuant to the
Permitted Supply and Offtake Sales Transactions to which such Calumet Supply and
Offtake Subsidiary is a party prior to the Permitted Supply and Offtake
Transactions Termination Date applicable to such Calumet Supply and Offtake
Subsidiary.





--------------------------------------------------------------------------------





(b)The clause contained in Section 9.2.5 of the Credit Agreement immediately
succeeding clause (e) thereof which starts with the phrase "provided, however,
that, in connection with any sale or Disposition of Collateral" and ends with
the phrase "in connection with any sale or Disposition pursuant to
Section 9.2.5(d):" is hereby amended and restated to read in its entirety as
follows:


provided, however, that, in connection with any sale or Disposition of
Collateral (including, without limitation, any sale or other Disposition of
Collateral which constitutes or is made in connection with a Permitted
Investment but excluding any Permitted Accounts Transactions and excluding any
Permitted Supply and Offtake Sales Transactions) and, except as noted in the
proviso below, in connection with any sale or Disposition pursuant to
Section 9.2.5(d):
Section 2.11Amendment to Section 9.2.9 of the Credit Agreement. Section 9.2.9 of
the Credit Agreement is hereby amended to amend and restate the proviso
immediately succeeding clause (b) thereof to read in its entirety as follows:


provided, however, that any of the limitations or requirements referred to in
clause (a) or clause (b) preceding as they apply to any Contractual Obligation
relating to Refinancing Indebtedness shall not limit the ability of any Obligor
or Restricted Subsidiary to (1) act as an Obligor under the Credit Documents or
to Guarantee the Obligations of any Obligor or (2) create, incur, assume or
suffer to exist Liens on any Property of such Person securing the Obligations,
except for any negative pledge expressly permitted pursuant to the proviso in
clause (a) preceding; and provided, further, however, that the Supply and
Offtake Transactions Documents to which any Calumet Supply and Offtake
Subsidiary is a party may, prior to the Permitted Supply and Offtake
Transactions Termination Date applicable to such Calumet Supply and Offtake
Subsidiary, limit the ability of such Calumet Supply and Offtake Subsidiary to
grant Liens on the Supply and Offtake Collateral of such Calumet Supply and
Offtake Subsidiary to secure the Obligations.
Section 2.12Addition of Section 9.2.14. A new Section 9.2.14 is hereby added to
the end of Section 9 of the Credit Agreement and immediately succeeding Section
9.2.13 thereof, which Section 9.2.14 shall read in its entirety as follows:


9.2.14 Permitted Supply and Offtake Transactions of Calumet Shreveport Fuels and
Calumet Shreveport Lubricants. Notwithstanding anything to the contrary
contained in this Agreement, permit Calumet Shreveport Fuels or Calumet
Shreveport Lubricants to engage or enter into any Permitted Supply and Offtake
Transactions unless each of the following conditions is satisfied:
(a)    No Default or Event of Default has occurred and is continuing at the time
of the consummation thereof or after giving effect thereto;
(b)    Agent shall have received an updated Borrowing Base Certificate as
required by the last sentence of Section 7.1 of this Agreement, adjusted to
exclude from the Borrowing Base (i) all Accounts of such Calumet Supply and
Offtake Subsidiary owed by the Calumet Supply and Offtake Counterparty, (ii) all
Accounts of such Calumet Supply and Offtake Subsidiary which constitute or
consist of insurance proceeds of any Hydrocarbon Inventory or any proceeds of
such insurance proceeds, (iii) all Inventory of such Calumet Supply and Offtake
Subsidiary, and (iv) without duplication of the foregoing, the Supply and
Offtake Independent Amount applicable to such Calumet Supply and Offtake
Subsidiary, and, based upon the Borrowing Base determined in accordance with
such updated Borrowing Base Certificate, any resulting Overadvance shall have
been paid in full by Borrowers;
(c)    Agent shall have received (i) the Supply and Offtake Intercreditor
Agreement with respect to such Calumet Supply and Offtake Subsidiary as executed
and delivered by all parties thereto and (ii) a true, correct and complete copy
of the UCC-1 financing statement filed or to be filed by the Calumet Supply and
Offtake Counterparty which names such Calumet Supply and Offtake Subsidiary as
debtor and the Calumet Supply and Offtake Counterparty and secured party;
(d)    Agent shall have received (i) true, correct and complete copies of the
Permitted Supply and Offtake Transactions Documents to which such Calumet Supply
and Offtake Subsidiary is a party and (ii) a certificate stating that the
Permitted Supply and Offtake Transactions Commencement Date applicable to such
Calumet Supply and Offtake Subsidiary has occurred and stating such commencement
date, which commencement date shall be on or before June 30, 2017, in each case
as certified by Senior Officer of Borrower Agent; and





--------------------------------------------------------------------------------





(e)    Agent shall have received such certifications and other information with
respect to the foregoing matters as Agent may reasonably request.
Section 2.13Amendment to Section 11.2.1 of the Credit Agreement. Section 11.2.1
of the Credit Agreement is hereby amended and restated to read in its entirety
as follows:


11.2.1    Lien Releases; Care of Collateral. Secured Parties authorize Agent to
release any Lien with respect to any Collateral (a) upon Full Payment of the
Obligations, (b) that is the subject of a Disposition which Borrower Agent or
any Borrower certifies in writing to Agent is an Excluded Disposition or a Lien
which Borrower Agent or any Borrower certifies is a Permitted Lien entitled to
priority over Agent's Liens (and Agent may rely conclusively on any such
certificate without further inquiry), (c) that is the subject of any other
Disposition permitted by Section 9.2.5 (other than a Disposition with respect to
which Agent's Lien is required to remain in effect as provided in clause (iii)
of the proviso in Section 9.2.5) or otherwise consented to by Required Lenders,
(d)  that constitutes or consists of the Supply and Offtake Collateral, which
release of such Lien shall occur on or after the applicable Permitted Supply and
Offtake Transactions Commencement Date and concurrently with the consummation of
the initial Permitted Supply and Offtake Transactions between the applicable
Calumet Supply and Offtake Subsidiary and the Calumet Supply and Offtake
Counterparty, or (e) subject to Section 13.1, with the consent of Required
Lenders (provided that the release of all or substantially all of the Collateral
shall require the written consent of all Lenders). Secured Parties authorize
Agent to subordinate its Liens to any Purchase Money Lien or any other Lien
entitled to priority hereunder. Agent shall have no obligation whatsoever to any
Secured Party to assure that any Collateral exists or is owned by an Obligor, or
is cared for, protected, insured or encumbered, nor to assure that Agent's Liens
have been properly created, perfected or enforced, or are entitled to any
particular priority, nor to exercise any duty of care with respect to any
Collateral.
Section 2.14Amendment to Exhibit G of the Credit Agreement. Exhibit G of the
Credit Agreement (the form of Borrowing Base Certificate) is hereby amended and
restated to read in its entirety as set forth on Third Amendment Exhibit G
attached hereto.


Section 2.15Amendment to Schedule 1.1A of the Credit Agreement. Schedule 1.1A of
the Credit Agreement (the Commitments of Lenders) is hereby amended and restated
to read in its entirety as set forth on Third Amendment Schedule 1.1A attached
hereto.


SECTION 3. CONDITIONS PRECEDENT


Section 3.1Conditions Precedent. The effectiveness of this Amendment is subject
to the satisfaction of each of the following conditions precedent (except if and
to the extent that any such condition precedent shall have been waived by Agent
and Required Lenders in writing):


(a)Agent shall have received this Amendment as executed by each of the parties
hereto, which parties shall include all Borrowers, all Guarantors (if any),
Agent and the Required Lenders;


(b)Agent shall have received certified resolutions of the board of directors or
other applicable governing body of each Borrower or Guarantor (if any) which
authorize (i) the execution, delivery and performance of this Amendment by all
Borrowers and Guarantors and (ii) the consummation of the Permitted Supply and
Offtake Transactions by the Calumet Supply and Offtake Subsidiaries;


(c)Agent shall have received an updated Borrowing Base Certificate prepared as
of the close of business on February 28, 2017, adjusted to exclude from the
Borrowing Base (i) all Accounts of Calumet Montana owed by the Calumet Supply
and Offtake Counterparty, (ii) all Accounts of Calumet Montana which constitute
or consist of insurance proceeds of any Hydrocarbon Inventory or any proceeds of
such insurance proceeds, (iii) all Inventory of Calumet Montana, and
(iv) without duplication of the foregoing, the Supply and Offtake Independent
Amount applicable to Calumet Montana, and, based upon the Borrowing Base
determined in accordance with such updated Borrowing Base Certificate, any
resulting Overadvance shall have been paid in full by Borrowers;


(d)Agent shall have received (i) the Supply and Offtake Intercreditor Agreement
to which Calumet Montana is a party as executed and delivered by all parties
thereto and (ii) a true, correct and complete copy of the UCC-1 financing
statement filed or to be filed by the Calumet Supply and Offtake Counterparty or
Calumet Montana which names Calumet Montana as debtor and the Calumet Supply and
Offtake Counterparty as secured party; and





--------------------------------------------------------------------------------







(e)Agent shall have received (i) true, correct and complete copies of the
Permitted Supply and Offtake Transactions Documents to which Calumet Montana is
a party and (ii) a certificate stating that the "Commencement Date" as such term
is defined in the Supply and Offtake Agreement to which Calumet Montana is a
party has occurred and stating such "Commencement Date", in each case as
certified by a Senior Officer of Borrower Agent.


SECTION 4. MISCELLANEOUS


Section 4.1Representations and Warranties. Each of Obligors represents and
warrants to Agent and Lenders that (a) all representations and warranties
relating to such Obligor contained in the Credit Agreement or any other Credit
Document are true and correct as of the date hereof as if made again on and as
of the date hereof (except to the extent that such representations and
warranties were expressly limited to another specific date, in which case they
are true and correct as of such specific date), (b) no Default or Event of
Default has occurred and is continuing (after giving effect to this Amendment),
(c) such Obligor has all requisite corporate or other organizational power and
authority (as applicable) to execute and deliver this Amendment, (d) the
execution and delivery of this Amendment by such Obligor has been duly
authorized by all necessary corporate or other organizational action, and does
not and will not violate or result in any breach or contravention of any Senior
Notes Indenture, the Senior Secured Notes Indenture or other material
Contractual Obligation to which such Obligor is a party or subject, any
Organization Document of such Obligor or any Applicable Law, (e) none of the
Permitted Supply and Offtake Transactions does or will constitute a violation
of, or a default under, any of the Senior Notes Indentures, (f) none of Obligors
owns any Inventory located and/or stored at an Approved Supply and Offtake
Location of any Calumet Supply and Offtake Subsidiary other than such Calumet
Supply and Offtake Subsidiary, and (g) as of the Third Amendment Date, each
Restricted Subsidiary of MLP Parent is an Obligor.


Section 4.2Ratifications. Except as expressly modified and superseded by this
Amendment, the terms and provisions of the Credit Agreement and other Credit
Documents are ratified and confirmed and shall continue in full force and
effect. Obligors, Lenders and Agent agree that the Credit Agreement and other
Credit Documents shall continue to be legal, valid, binding and enforceable in
accordance with their terms, except as enforceability may be limited by
applicable Insolvency Proceedings and general principles of equity (whether
enforcement is sought by proceedings in equity or at law).


Section 4.3Reference to Credit Agreement, etc. Each of the Credit Documents,
including the Credit Agreement and any and all other agreements, documents or
instruments now or hereafter executed and/or delivered pursuant to the terms
hereof or pursuant to the terms of the Credit Agreement as amended hereby, is
hereby amended so that any reference in such Credit Document to the Credit
Agreement shall mean a reference to the Credit Agreement as amended hereby. This
Amendment shall constitute a Credit Document.


Section 4.4Effect of Amendment. Each Obligor hereby (a) agrees that this
Amendment shall not limit or diminish the obligations of any Borrower or other
Obligor under the Credit Agreement as amended hereby or under any other Credit
Document, and (b) reaffirms all of its obligations under the Credit Agreement as
amended hereby and each of the other Credit Documents.


Section 4.5Severability. If any provision of this Amendment is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Amendment shall not be affected or impaired
thereby and (b) the parties hereto shall endeavor in good faith negotiations to
replace the illegal, invalid or unenforceable provisions with valid provisions
the economic effect of which is as close as possible to that of the illegal,
invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.


Section 4.6Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 OF
THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT GIVING EFFECT TO
ANY CONFLICT OF LAW PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF ANOTHER LAW
(BUT GIVING EFFECT TO FEDERAL LAWS RELATING TO NATIONAL BANKS).


Section 4.7Successors and Assigns. This Amendment is binding upon and shall
inure to the benefit of Obligors, Lenders and Agent and their respective
successors and permitted assigns, except that none of Obligors may assign or
transfer any of its rights or delegate any of its duties or obligations
hereunder without the prior written consent of Agent and Lenders.


Section 4.8Counterparts; Electronic Signatures. This Amendment may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Executed counterparts of a signature page to
this Amendment may be delivered by facsimile or electronic messaging system, and
if so delivered shall have the same force and effect as manually signed
originals for all purposes.





--------------------------------------------------------------------------------







Section 4.9Headings. The headings and captions used in this Amendment are for
convenience only and shall not affect the interpretation of this Amendment.


Section 4.10Entire Agreement. THIS AMENDMENT, THE CREDIT AGREEMENT AND ALL OTHER
CREDIT DOCUMENTS REPRESENT THE FINAL AGREEMENTS BETWEEN OR AMONG THE PARTIES
HERETO AND THERETO RELATING TO THE SUBJECT MATTER HEREOF AND THEREOF, AND MAY
NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF THE PARTIES HERETO OR THERETO.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN OR AMONG THE PARTIES HERETO OR
THERETO.


Section 4.11Costs and Expenses. Borrowers agree to pay all reasonable out of
pocket costs and expenses of Agent in connection with the preparation, execution
and delivery of this Amendment, including, without limitation, all reasonable
fees and expenses of Hunton & Williams LLP.


Section 4.12Borrowing Base Certificate. For the avoidance of doubt, and subject
to any adjustments that may be made by Agent from time to time in its Permitted
Discretion in accordance with the Credit Agreement, the Borrowing Base as
determined based upon the most recent Borrowing Base Certificate delivered to
Agent pursuant to the last sentence of Section 7.1 of the Credit Agreement shall
be the Borrowing Base for purposes of the Credit Agreement unless and until such
Borrowing Base is subsequently redetermined in accordance with the Credit
Agreement.


[The remainder of this page is intentionally left blank.]







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.




 
BORROWERS:
 
CALUMET SPECIALTY PRODUCTS PARTNERS, L.P.,
as a Borrower
By: Calumet GP, LLC, its general partner
By:    /s/ D. West Griffin         
Name: D. West Griffin
Title: Executive Vice President and Chief Financial Officer
 
 






--------------------------------------------------------------------------------





 
CALUMET LP GP, LLC,
as a Borrower
By: Calumet Operating, LLC, its sole member
By: Calumet Specialty Products Partners, L.P., its sole member
By: Calumet GP, LLC, its general partner
By:    /s/ D. West Griffin         
Name: D. West Griffin
Title: Executive Vice President and Chief Financial Officer








--------------------------------------------------------------------------------





 
CALUMET OPERATING, LLC,
as a Borrower
By: Calumet Specialty Products Partners, L.P., its sole member
By: Calumet GP, LLC, its general partner
By:    /s/ D. West Griffin         
Name: D. West Griffin
Title: Executive Vice President and Chief Financial Officer












--------------------------------------------------------------------------------





 
CALUMET LUBRICANTS CO., LIMITED
PARTNERSHIP, as a Borrower


By: Calumet LP GP, LLC, its general partner
By: Calumet Operating, LLC, its sole member
By: Calumet Specialty Products Partners, L.P.,
its sole member
By: Calumet GP, LLC, its general partner
By:    /s/ D. West Griffin         
Name: D. West Griffin
Title: Executive Vice President and Chief Financial Officer
 
 










--------------------------------------------------------------------------------





 
CALUMET SHREVEPORT LUBRICANTS & WAXES, LLC,
as a Borrower
By: Calumet Lubricants Co., Limited Partnership,
its sole member
By: Calumet LP GP, LLC, its general partner
By: Calumet Operating, LLC, its sole member
By: Calumet Specialty Products Partners, L.P.,
its sole member
By: Calumet GP, LLC, its general partner


By:    /s/ D. West Griffin         
Name: D. West Griffin
Title: Executive Vice President and
Chief Financial Officer
 
 






--------------------------------------------------------------------------------





 
CALUMET SHREVEPORT FUELS, LLC,
as a Borrower
By: Calumet Lubricants Co., Limited Partnership, its sole member
By: Calumet LP GP, LLC, its general partner
By: Calumet Operating, LLC, its sole member
By: Calumet Specialty Products Partners, L.P.,
its sole member
By: Calumet GP, LLC, its general partner
By:    /s/ D. West Griffin         
Name: D. West Griffin
Title: Executive Vice President and
Chief Financial Officer


 
 






--------------------------------------------------------------------------------





 
CALUMET INTERNATIONAL, INC. (formerly known as Calumet Sales Company
Incorporated),
as a Borrower
By:    /s/ John R. Krutz         
Name: John R. Krutz
Title: Vice President-Finance and Treasurer






--------------------------------------------------------------------------------





 
CALUMET PENRECO, LLC,
as a Borrower
By: Calumet Lubricants Co., Limited Partnership, its sole member
By: Calumet LP GP, LLC, its general partner
By: Calumet Operating, LLC, its sole member
By: Calumet Specialty Products Partners, L.P., its sole
   member
By: Calumet GP, LLC, its general partner
By:    /s/ D. West Griffin         
Name: D. West Griffin
Title: Executive Vice President and
Chief Financial Officer
 
 






--------------------------------------------------------------------------------





 
CALUMET FINANCE CORP.,
as a Borrower
By:     /s/ John R. Krutz           
Name: John R. Krutz
Title: Vice President-Finance and Treasurer






--------------------------------------------------------------------------------







 
CALUMET SUPERIOR, LLC,
as a Borrower
By: Calumet Lubricants Co., Limited Partnership, its sole member
By: Calumet LP GP, LLC, its general partner
By: Calumet Operating, LLC, its sole member
By: Calumet Specialty Products Partners, L.P., its sole member
By: Calumet GP, LLC, its general partner
By:    /s/ D. West Griffin         
Name: D. West Griffin
Title: Executive Vice President and
Chief Financial Officer
 
 










--------------------------------------------------------------------------------





 
CALUMET MISSOURI, LLC,
as a Borrower
By: Calumet Lubricants Co., Limited Partnership, its sole member


By: Calumet LP GP, LLC, its general partner
By: Calumet Operating, LLC, its sole member
By: Calumet Specialty Products Partners, L.P., its sole member
By:    Calumet GP, LLC, its general partner
By:       /s/ D. West Griffin                     
Name: D. West Griffin
Title: Executive Vice President and
Chief Financial Officer
 
 










--------------------------------------------------------------------------------





 
CALUMET PACKAGING, LLC,
as a Borrower
By: Calumet Lubricants Co., Limited Partnership, its sole member


By: Calumet LP GP, LLC, its general partner
By: Calumet Operating, LLC, its sole member
By: Calumet Specialty Products Partners, L.P., its sole member
By: Calumet GP, LLC, its general partner
By:    /s/ D. West Griffin             
Name: D. West Griffin
Title: Executive Vice President and
Chief Financial Officer
 
 








--------------------------------------------------------------------------------





 
ROYAL PURPLE, LLC,
as a Borrower
By: Calumet Lubricants Co., Limited Partnership, its sole member
By: Calumet LP GP, LLC, its general partner
By: Calumet Operating, LLC, its sole member
By: Calumet Specialty Products Partners, L.P., its sole member
By: Calumet GP, LLC, its general partner


By:    /s/ D. West Griffin                     
Name: D. West Griffin
Title: Executive Vice President and
Chief Financial Officer
 
 










--------------------------------------------------------------------------------





 
CALUMET MONTANA REFINING, LLC,
as a Borrower
By: Calumet Lubricants Co., Limited Partnership, its sole member
By: Calumet LP GP, LLC, its general partner
By: Calumet Operating, LLC, its sole member
By: Calumet Specialty Products Partners, L.P., its sole member
By:     Calumet GP, LLC, its general partner
By:       /s/ D. West Griffin             
Name: D. West Griffin
Title: Executive Vice President and
Chief Financial Officer


 
 








--------------------------------------------------------------------------------





 
CALUMET SAN ANTONIO REFINING, LLC,
as a Borrower
By: Calumet Shreveport Fuels, LLC, its sole member
By: Calumet Lubricants Co., Limited Partnership, its sole member
By: Calumet LP GP, LLC, its general partner
By: Calumet Operating, LLC, its sole member
By: Calumet Specialty Products Partners, L.P., its sole member
By: Calumet GP, LLC, its general partner


By:    /s/ D. West Griffin                     
Name: D. West Griffin
Title: Executive Vice President and
 Chief Financial Officer


 
 








--------------------------------------------------------------------------------





 
BEL-RAY COMPANY, LLC,
as a Borrower
By: Calumet Lubricants Co., Limited Partnership, its sole member
By: Calumet LP GP, LLC, its general partner
By: Calumet Operating, LLC, its sole member
By: Calumet Specialty Products Partners, L.P., its sole member
By: Calumet GP, LLC, its general partner


By:    /s/ D. West Griffin         
Name: D. West Griffin
Title: Executive Vice President and
Chief Financial Officer
 
 








--------------------------------------------------------------------------------





 
ANCHOR DRILLING FLUIDS USA, LLC,
as a Borrower


By: ADF Holdings, LLC, its sole member
By: Calumet Lubricants Co., Limited Partnership, its sole member
By: Calumet LP GP, LLC, its general partner
By: Calumet Operating, LLC, its sole member
By: Calumet Specialty Products Partners, L.P., its sole member


By: Calumet GP, LLC, its general     partner


By:    /s/ D. West Griffin                 
Name: D. West Griffin
Title: Executive Vice President and
Chief Financial Officer
 
 

                    





--------------------------------------------------------------------------------





 
CALUMET NORTH DAKOTA, LLC,
as a Borrower
By: Calumet Lubricants Co., Limited Partnership, its sole member
By: Calumet LP GP, LLC, its general partner
By: Calumet Operating, LLC, its sole member
By: Calumet Specialty Products Partners, L.P., sole member
By: Calumet GP, LLC, its general partner


By:    /s/ D. West Griffin         
Name: D. West Griffin
Title: Executive Vice President and
Chief Financial Officer






 
 








--------------------------------------------------------------------------------





 
KURLIN COMPANY, LLC,
as a Borrower


By: Bel-Ray Company, LLC, its sole member
By: Calumet Lubricants Co., Limited Partnership, its sole member
By: Calumet LP GP, LLC, its general partner
By: Calumet Operating, LLC, its sole member
By: Calumet Specialty Products Partners, L.P.,
its sole member


By: Calumet GP, LLC, its general     partner




By:    /s/ D. West Griffin         
Name: D. West Griffin
Title: Executive Vice President and
Chief Financial Officer
 
 








--------------------------------------------------------------------------------





 
AGENT AND LENDERS:


BANK OF AMERICA, N.A.,
as Agent, a Lender and an Issuing Bank
By:      /s/ Hance VanBeber     
Name: Hance VanBeber
Title: Senior Vice President
 
 








--------------------------------------------------------------------------------





 
WELLS FARGO BANK, NATIONAL
ASSOCIATION,
as Co-Syndication agent and a Lender




By:      /s/ Mark Bradford            
Name:    Mark Bradford
Title:    Duly Authorized Signatory
 
 










--------------------------------------------------------------------------------





 
JPMORGAN CHASE BANK, N.A.,
as Co-Syndication Agent and a Lender
By:     /s/ Christy L. West      
Name: Christy L West
Title: Authorized Officer     
 
 

                







--------------------------------------------------------------------------------





 
DEUTSCHE BANK TRUST COMPANY AMERICAS, as a Lender
By:    /s/ Chris Chapman    
Name: Chris Chapman
Title: Director     




By:    /s/ Shai Bandner    
Name: Shai Bandner    
Title: Director     
 
 

    





--------------------------------------------------------------------------------





 
PNC BANK, NATIONAL ASSOCIATION,
as Co-Documentation Agent and a Lender
By: ___________________
Name: _________________
Title: __________________
 
 

        





--------------------------------------------------------------------------------





 
U.S. BANK NATIONAL ASSOCIATION,
as a Lender
By:    /s/ Rod Swenson    
Name: Rod Swenson
Title: Vice President    
 
 

    
        





--------------------------------------------------------------------------------





 
REGIONS BANK, as a Lender
By:  /s/ Darius Sutrinaitis    
Name: Darius Sutrinaitis
Title: Vice President     
 
 

        





--------------------------------------------------------------------------------





 
BARCLAYS BANK PLC, as a Lender
By:    /s/ Marguerite Sutton      
Name: Marguerite Sutton
Title: Vice President
 
 

        





--------------------------------------------------------------------------------





 
NATIXIS, as a Lender
By:    /s/ Jarrett C. Price      
Name: Jarrett C. Price    
Title: Director         


By:  /s/ Brice LeFoyer    
Name: Brice LeFoyer    
Title: Director     
 
 

            





--------------------------------------------------------------------------------





 
COMPASS BANK, as a Lender
By: ______________________________    
Name: ____________________________    
Title: _____________________________     
 
 

        





--------------------------------------------------------------------------------





 
GOLDMAN SACHS BANK USA, as a Lender
By:   /s/ Meghan Sullivan       
Name: Meghan Sullivan    
Title: V.P.     
 
 

        







--------------------------------------------------------------------------------





 
ROYAL BANK OF CANADA, as a Lender
By: ______________________________        
Name: ____________________________    
Title: _____________________________     
 
 

        







--------------------------------------------------------------------------------





 
SIEMENS FINANCIAL SERVICES, as a Lender
By: ______________________________                    
Name: ____________________________                
Title: _____________________________         


By: ______________________________                    
Name: ____________________________                
Title: _____________________________     
 
 

    







--------------------------------------------------------------------------------





 
BMO HARRIS BANK, N.A., as a Lender
By: ______________________________                
Name: ____________________________                
Title: _____________________________     
 
 

    







--------------------------------------------------------------------------------





 
THE BANK OF TOKYO-MITSUBISHI UFJ,
as a Lender
By: ______________________________                
Name: ____________________________                
Title: _____________________________     
 
 

        









--------------------------------------------------------------------------------





THIRD AMENDMENT EXHIBIT G
Exhibit G to
Second Amended and Restated Credit Agreement


FORM OF BORROWING BASE CERTIFICATE


(See attached.)





--------------------------------------------------------------------------------






--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.
CONSOLIDATED CERTIFICATE #:                     As of:                     
Prepared on:                      ROA
 
 
 
 
 
 
 
 
 
 
 
 
ACCOUNTS RECEIVABLE
  
 
 
 
  
 
 
1
 
BEGINNING BALANCE LINE 6 LAST REPORT
  
 
 
 
  
 
 
2
 
PLUS: SALES AS OF
  
 
 
 
  
 
 
3
 
LESS: CREDITS AS OF
  
 
 
 
  
 
 
4
 
LESS: GROSS COLLECTIONS AS OF
  
 
 
 
  
 
 
5
 
ADJUSTMENTS
  
 
 
 
  
 
 
6
 
ENDING BALANCE
  
 
 
 
  
 
 
7
 
Non I-Grade AR
  
 
 
 
  
 
 
8
 
LESS: INELIGIBLE
  
 
 
 
  
 
 
9
 
ELIGIBLE
  
 
 
 
  
 
 
10
 
Other AR reserve
  
 
 
 
  
 
 
11
 
TOTAL ELIGIBLE AR
  
 
 
 
  
 
 
12
 
INVESTMENT GRADE AR
  
 
 
 
  
 
 
13
 
LESS: INELIGIBLE
  
 
 
 
  
 
 
14
 
ELIGIBLE
  
 
 
 
  
 
 
15
 
Other AR reserve
  
 
 
 
  
 
 
16
 
TOTAL ELIGIBLE AR
  
 
 
 
  
 
 
17
 
UNBILLED AR
  
 
 
 
  
 
 
18
 
LESS: INELIGIBLE
  
 
 
 
  
 
 
19
 
ELIGIBLE
  
 
 
 
  
 
 
20
 
Other AR reserve
  
 
 
 
  
 
 
21
 
TOTAL ELIGIBLE AR
  
 
 
 
  
 
 
22
 
Total AR Availability
  
 
 
 
  
 
 
 
 
PERPETUAL INVENTORY
  
 
 
 
  
 
 
23
 
Crude
  
 
 
 
  
 
 
24
 
LESS: INELIGIBLE
  
 
 
 
  
 
 
25
 
ELIGIBLE
  
 
 
 
  
 
 
26
 
LESS: INVENTORY RESERVES
  
 
 
 
  
 
 
27
 
TOTAL ELIGIBLE CRUDE
  
 
 
 
  
 
 
28
 
Fuels
  
 
 
 
  
 
 
29
 
LESS: INELIGIBLE
  
 
 
 
  
 
 
30
 
ELIGIBLE
  
 
 
 
  
 
 
31
 
LESS: INVENTORY RESERVES
  
 
 
 
  
 
 
32
 
TOTAL ELIGIBLE FUELS
  
 
 
 
  
 
 
33
 
Speciality
  
 
 
 
  
 
 
34
 
LESS: INELIGIBLE
  
 
 
 
  
 
 
35
 
ELIGIBLE 1
  
 
 
 
  
 
 
36
 
LESS: INVENTORY RESERVES
  
 
 
 
  
 
 
37
 
TOTAL ELIGIBLE SPECIALTY
  
 
 
 
  
 
 
38
 
Asphalt
  
 
 
 
  
 
 
39
 
LESS: INELIGIBLE
  
 
 
 
  
 
 
40
 
ELIGIBLE 1
  
 
 
 
  
 
 






--------------------------------------------------------------------------------





41
 
LESS: INVENTORY RESERVES
  
 
 
 
  
 
 
42
 
TOTAL ELIGIBLE ASPHALT
  
 
 
 
  
 
 
43
 
Tank Heels
  
 
 
 
  
 
 
44
 
LESS: INELIGIBLE
  
 
 
 
  
 
 
45
 
ELIGIBLE 1
  
 
 
 
  
 
 
46
 
LESS: INVENTORY RESERVES
  
 
 
 
  
 
 
47
 
TOTAL ELIGIBLE TANK HEELS
  
 
 
 
  
 
 
 
 
 
 
 
 
 
 
 
 
48
 
TOTAL INV. AVAILABILITY NOT TO EXCEED
  
 
 
 
  
 
 
49
 
EXCESS OF LCs OVER AP
  
 
 
 
  
 
 
50
 
ADVANCE RATE
  
 
 
 
  
 
 
51
 
TOTAL AVAILABILITY
  
 
 
 
  
 
 
52
 
MERCHANDISE L/C NOT TO EXCEED:
  
 
 
 
  
 
 
53
 
RESTRICTED ACCOUNT BALANCE
  
 
 
 
  
 
 
54
 
TOTAL AVAILABILITY
  
 
 
 
  
 
 
 
 
LOAN ACTIVITY
  
 
 
 
  
 
 
55
 
BALANCE AS SHOWN ON LAST REPORT (LINE 62)
  
 
 
 
  
 
 
56
 
LESS: REMITTANCES
  
 
 
 
  
 
 
57
 
PLUS: ADVANCE REQUEST AS OF
  
 
 
 
  
 
 
58
 
PLUS: WIRE CHARGE
  
 
 
 
  
 
 
59
 
PLUS: FEES
  
 
 
 
  
 
 
60
 
PLUS: INTEREST
  
 
 
 
  
 
 
61
 
ADJUSTMENTS
  
 
 
 
  
 
 
62
 
OUTSTANDING LOAN BALANCE
  
 
 
 
  
 
 
 
 
REVOLVING LOAN AVAILABILITY
  
 
 
 
  
 
 
63
 
CALCULATED AVAILABILITY (LINE 54)
  
 
 
 
  
 
 
64
 
LESS: OUTSTANDING LOAN BALANCE (LINE 62)
  
 
 
 
  
 
 
65
 
LESS: MERCHANDISE L/C
  
 
 
 
  
 
 
66
 
LESS: STANDBY L/C
  
 
 
 
  
 
 
67
 
LESS: BANKERS ACCEPTANCES
  
 
 
 
  
 
 
68
 
NET AVAILABLE
  
 
 
 
  
 
 

THE UNDERSIGNED REPRESENTS AND WARRANTS THAT (I) THE INFORMATION SET FORTH ABOVE
IS TRUE AND COMPLETE AS OF THE DATE HEREOF AND (II) WITH RESPECT TO THIS
BORROWING BASE CERTIFICATE, THE REPRESENTATION AND WARRANTY SET FORTH IN SECTION
8.1.23 OF THAT CERTAIN SECOND AMENDED AND RESTATED CREDIT AGREEMENT, DATED AS OF
JULY 14, 2014, AMONG CALUMET SPECIALTY PRODUCTS PARTNERS L.P. AND ITS
SUBSIDIARIES AS BORROWERS, THE GUARANTORS NAMED THEREIN, THE LENDERS NAMED
THEREIN AND BANK OF AMERICA, N.A. AS AGENT, AS AMENDED FROM TIME TO TIME, IS
TRUE AND CORRECT AS OF THE DATE HEREOF. 
BORROWER:
Calumet Specialty Products Partners, L.P.
BANK OF AMERICA, N.A.
 
 
 
 
AUTHORIZED SIGNATURE:
 
RECEIVED BY:
 
 
 
 
 
TITLE:
 
 
 

NOTE: REPRESENTATION SECTION SHOULD NOT BE MODIFIED
1.
Line 35 to include the lesser of 80% of Specialty and 85% of the NOLV Percentage
of Specialty

*
A negative credit balance will be subtracted from “Adjustments” on CashPro






--------------------------------------------------------------------------------





THIRD AMENDMENT SCHEDULE 1.1A


SCHEDULE 1.1A
to
Second Amended and Restated Credit Agreement


COMMITMENTS OF LENDERS


Lender
Revolver
Commitment1 
Bank of America, N.A.
$141,750,000.00
Wells Fargo Bank, National Association
$123,750,000.00
JPMorgan Chase Bank, N.A.
$103,500,000.00
U.S. Bank National Association
$ 72,000,000.00
Deutsche Bank Trust Company Americas
$ 63,000,000.00
Natixis
$ 54,000,000.00
PNC Bank, National Association
$ 54,000,000.00
Regions Bank
$ 54,000,000.00
Royal Bank of Canada
$ 45,000,000.00
Barclays Bank PLC
$ 45,000,000.00
The Bank of Tokyo-Mitsubishi UFJ
$ 40,500,000.00
Compass Bank
$ 29,250,000.00
BMO Harris Bank, N.A.
$ 24,750,000.00
Goldman Sachs Bank USA
$ 24,750,000.00
Siemens Financial Services
$ 24,750,000.00
 
 
TOTAL:
$900,000,000.00











































__________________________
1 These amounts are accurate as of the Third Amendment Date.



